Per Curiam.
The rule to show cause before us is directed to the respondents why an alternative or peremptory writ of mandamus *329should not issue directing the respondent to grant a permit for the construction of an oil and gasoline filling station on premises owned by relators, located on the southeast corner of Danforth avenue and the Hudson county boulevard, in Jersey City. The contemplated gas station was to consist of the building, five one-thousand-gallon tanks to be used for gasoline and three two-hundred-gallon tanks to be used for lubricating oil and a safety lift to be used in changing oil in automobiles.
The printed record shows that the relators first made application to the building department of Jersey City for a permit, and afterward applied to the city commissioners of Jersey City, at which time, and after a hearing, the application was rejected.
It appears that an application of the previous owner had also been rejected by the city commissioners.
The two points relied on in brief of counsel of prosecutor are — first, that the refusal to grant relators a permit was an arbitrary ruling, and secondly, that the proposed structure would neither increase the fire hazard in the locality nor jeopardize life, limb or public health.
Neither of the points relied on is supported by the testimony taken under the rule to show cause.
The rule to show cause is discharged.